ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and, after a hearing, recommends to this Court that the Petitioner, Anna Cotton Hailey, be reinstated to the practice of law.
And this Court, being duly advised, now finds that the Commission's recommendation should be approved and the Petitioner should be reinstated.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, Anna Cotton Hailey, is hereby reinstated as an attorney at the Bar of this Court, effective immediately.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law *1257Examiners, and to all parties who were previously notified of Petitioner's suspension.
All Justices concur.